It does not occur to me that there is any difference in the meaning of the terms "just ground for believing," as used in the charge in this case, and the expression "defendant was justified in believing," as used in the Reeves case, 34 Tex. Crim. 483. In the latter case, however, the vice is in the charge applying the law to the facts, whereas in the case at bar the error is in *Page 251 
that part of the charge defining the right of self-defense; but, in the instruction applying the law to the facts, the charge is full on the law of the reasonable appearances of danger. Since the decision in the Reeves case, article 723, White's Annotated Code of Criminal Procedure, has been enacted; and I do not believe that the charge in the present case, explained as above, was calculated to injure appellant's rights. I therefore concur in the disposition of the case.